Investor Presentation Fourth Quarter 2009 Exhibit 99 Company Overview nHeadquartered in St. Louis, Missouri nEstablished in 1982 nLargest contract manager of rehabilitation services in hospitals and long-term care settings, with nearly 1,300 locations in 41 states nFourth largest post-acute hospital operator and third largest long-term acute care hospital (LTACH) provider in U.S. nCompleted acquisition of Triumph HealthCare, a leading operator of LTACHs, on Nov. 24, 2009 Geographic Presence Hospital Rehabilitation Services (HRS) Division Skilled Nursing Rehabilitation Services (SRS) Division Hospital Division 1 Division Overviews Skilled Nursing Rehabilitation Services (SRS) n$496 mm - 39% ofpro forma revenue n1,118 SNF/long-term care programs in 37 states n8.1 mm annual patient visits nPolaris Group - consulting for long-term care facilities nVTA Management Services - therapy and nurse staffing for New York $1.3 billion pro forma operating revenues for FYE 2009 Hospital Rehabilitation Services (HRS) n$178 mm - 14% of pro forma revenue n145 hospital-based programs in 32 states n44,000 IRF discharges/year n1.3 mm annual outpatient visits n$588 mm - 47% of pro forma revenue n28 LTACHs, 6 IRFs; 13 states n19 FS LTACHs, 9 HIHs; 4 FS
